EXHIBIT 10.1
 
KENEXA CORPORATION
 
CHANGE IN CONTROL SEVERANCE PLAN
 
The Company has adopted this Kenexa Corporation Change in Control Severance Plan
for the benefit of certain employees of the Company, on the terms and conditions
hereinafter stated.  All capitalized terms used herein are defined in Section 1
hereof.  The Plan, as set forth herein, is intended to help retain qualified
employees, maintain a stable work environment and provide economic security to
eligible employees in the event of certain terminations of employment.
 
SECTION 1.  
DEFINITIONS.  As hereinafter used:

 
1.1. “Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.
 
1.2. “Board” means the Board of Directors of the Company.
 
1.3. “Cause” shall mean that the Eligible Employee has:  (a) willfully and
continually failed to substantially perform, or been willfully grossly negligent
in the discharge of, his or her duties to the Company or any of its subsidiaries
(in any case, other than by reason of a disability, physical or mental illness
or analogous condition); (b) committed or engaged in an act of theft,
embezzlement or fraud, or committed a willful and material breach of
confidentiality with respect to the Company or any of its subsidiaries or a
willful unauthorized disclosure or use of inside information, customer lists,
trade secrets or other confidential information of the Company or any of its
subsidiaries; (c) willfully breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Company or any of its subsidiaries; or (d) been convicted of a felony or a
misdemeanor with respect to which fraud or dishonesty is a material element.  No
act or failure to act on the part of the Eligible Employee shall be deemed
“willful” unless done, or omitted to be done, by the Eligible Employee not in
good faith or without reasonable belief that the Eligible Employee’s act or
failure to act was in the best interests of the Company.  For the avoidance of
doubt, this definition of Cause shall control for all purposes of determining
the rights to benefits for Eligible Employees under the Plan, regardless of any
inconsistency between this definition and a definition of “Cause” that is set
forth in any employment, severance or other agreement between the Eligible
Employee on the one hand, and the Company or any subsidiary of the Company or
any Affiliate of the Company or any subsidiary of the Company, on the other
hand.
 

 
1

--------------------------------------------------------------------------------

 
 
1.4. “Change in Control” means the first of the following events to occur after
the Effective Date:
 
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then- outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 1.4(a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate of the Company or a successor, or
(D) any acquisition by any entity pursuant to a transaction that complies with
Section (c)(l) or (c)(2) below;
 
(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
 
(c) The consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(1) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires beneficial ownership, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company) representing 50% or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities;
or
 
(d) The sale or other disposition by the Company of all or substantially all of
the Company’s assets, other than a sale or other disposition by the Company of
all or substantially all of the Company’s assets to an entity, at least 50% of
the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
 

 


 
2

--------------------------------------------------------------------------------

 



1.5. “Change in Control Protection Period” means, for each classification of
Eligible Employee, the period described in Exhibit A.
 
1.6. “Code” means the Internal Revenue Code of 1986, as amended.
 
1.7. “Committee” means the Compensation Committee of the Board.
 
1.8. “Company” means Kenexa Corporation and any successors thereto.
 
1.9. “Disability” means a physical or mental condition entitling the Eligible
Employee to benefits under the applicable long-term disability plan of the
Company or any its subsidiaries, or if no such plan exists, a “permanent and
total disability” (within the meaning of Section 22(e)(3) of the Code).
 
1.10. “Effective Date” shall mean April __, 2012.
 
1.11. “Eligible Employee” means a Tier I Employee, Tier II Employee or Tier III
Employee.
 
1.12. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
1.13. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
1.14. “Good Reason” means any of the following events or conditions that occur
during the Change in Control Protection Period without the Eligible Employee’s
consent: (i) a material adverse alteration to an Eligible Employee’s
responsibilities with the Company from those in effect immediately prior to the
Change in Control, (ii) a reduction in salary or target bonus opportunity of an
Eligible Employee from those in effect immediately prior to the Change in
Control, or (iii) a relocation of an Eligible Employee’s principal place of
business of more than 50 miles.  However, none of the foregoing events or
conditions will constitute Good Reason unless the Eligible Employee provides the
Company with written objection to the event or condition within 30 days
following the occurrence thereof, the Company does not reverse or otherwise cure
the event or condition within 30 days of receiving that written objection, and
the Eligible Employee resigns his employment within 30 days following the
expiration of that cure period.
 
1.15. “Plan” means the Kenexa Corporation Change in Control Severance Plan, as
set forth herein, as it may be amended from time to time.
 
1.16. “Plan Administrator” means the Committee or such other person or persons
appointed from time to time by the Committee to administer the Plan.
 



 
3

--------------------------------------------------------------------------------

 



1.17. “Safe Harbor Amount” shall mean the greatest pre-tax amount of Payments
(as defined in Section 4) that could be paid to an Eligible Employee without
causing that Eligible Employee to become liable for any Excise Tax (as defined
in Section 4) in connection therewith.
 
1.18. “Severance” means (a) the involuntary termination of an Eligible
Employee’s employment by the Company or any Affiliate, other than for Cause,
death or Disability during the Change in Control Protection Period or (b) a
termination of employment with the Company or any Affiliate as a result of a
resignation by an Eligible Employee for Good Reason which termination becomes
effective during the Change in Control Protection Period; provided that, in any
case, such termination of employment constitutes a “separation from service”
within the meaning of Section 409A of the Code and regulations and other
guidance issued thereunder (“Section 409A”).
 
1.19. “Severance Benefit” means the payments and benefits described in Sections
2.3 and 2.4, below.
 
1.20. “Severance Date” means the date on which an Eligible Employee incurs a
Severance.
 
1.21. “Severance Amount” means, for each classification of Eligible Employee,
the amount set forth on Exhibit A hereto.
 
1.22. “Tier I Employee” means any Eligible Employee included within the
classification of a Tier I Employee as set forth on Exhibit A hereto.
 
1.23. “Tier II Employee” means any Eligible Employee included within the
classification of a Tier II Employee as set forth on Exhibit A hereto.
 
1.24. “Tier III Employee” means any Eligible Employee included within the
classification of a Tier III Employee as set forth on Exhibit A hereto.
 
SECTION 2.  
CHANGE IN CONTROL SEVERANCE BENEFITS.

 
2.1. Generally.  Subject to Sections 2.5, 2.6, 2.7, 2.8 and Section 4, each
Eligible Employee shall be entitled to severance payments and benefits pursuant
to applicable provisions of this Section 2 if the Eligible Employee incurs a
Severance during the Change in Control Protection Period.  For purposes of
calculating severance payments pursuant to this Section 2, any reduction in an
Eligible Employee’s annual base salary during the Change in Control Protection
Period shall be disregarded (unless the Eligible Employee consented to such
reduction).
 
2.2. Payment of Accrued Obligations.  The Company shall pay to each Eligible
Employee who incurs a Severance during the Change in Control Protection Period a
lump sum payment in cash, paid as soon as practicable but no later than 10
business days after the Severance Date, equal to the sum of (a) the Eligible
Employee’s accrued but previously unpaid annual base salary and any accrued
vacation pay through the Severance Date, and (b) the Eligible Employee’s annual
bonus earned for the fiscal year immediately preceding the fiscal year in which
the Severance Date occurs (only if such bonus has not been paid as of the
Severance Date).
 



 
4

--------------------------------------------------------------------------------

 



2.3. Severance Benefit.  Subject to Sections 2.5, 2.6, 2.7, 2.8 and Section 4
hereof, an Eligible Employees who incurs a Severance during the Change in
Control Protection Period will be entitled to the following payments: (i) a
lump-sum payment equal to the Severance Amount applicable to such Eligible
Employee and (ii) payment to the Eligible Employee of a pro-rata annual bonus
for the year in which the Severance Date occurs, determined and paid in the same
manner and at the same time as the Eligible Employee’s annual bonus would
otherwise have been determined and paid for the applicable year, but for the
Severance (such annual bonus will be pro-rated based on the number of full and
partial months of the year transpired prior to the Severance Date).
 
2.4. Equity Treatment.   Subject to Sections 2.5, 2.6, 2.7, 2.8 and Section 4
hereof, without limitation of an Eligible Employee’s rights under any other
plan, program or agreement, all unvested equity and equity-based awards
(including, without limitation, restricted stock, stock options, stock
appreciation rights and restricted stock units) for each Eligible Employee shall
become fully vested immediately prior to (and contingent on) the occurrence of a
Change in Control, provided that the Eligible Employee remains continuously
employed by the Company through the date of the Change in Control.
 
2.5. Participation Agreement.  With respect to any employee of the Company who
is otherwise eligible to participate in the Plan, no such employee of the
Company shall be an Eligible Employee under the Plan unless and until such
employee has executed a participation agreement in the form attached hereto as
Exhibit B, unless the Eligible Employee is subject to a separate restrictive
covenant agreement satisfactory to the Plan Administrator.
 
2.6. Release.  No Eligible Employee who incurs a Severance during the Change in
Control Protection Period shall be eligible to receive any payments or other
benefits under the Plan (other than payment of accrued obligations under Section
2.2 hereof) unless he or she first executes and delivers to the Company a
general release in favor of the Company in substantially the form attached
hereto as Exhibit C (the “Release”), and all applicable statutory revocation
periods related to such Release shall expire, within sixty (60) days following
such Eligible Employee’s Severance Date.  Subject to Section 2.7 below, the
payments and benefits described in Sections 2.3 and 2.4 will be paid or provided
(or begin to be paid or provided as applicable) as soon as administratively
practicable following the date the Release becomes irrevocable, provided that if
the 60 day period begins in one taxable year and ends in a second taxable year
such payments or benefits shall not commence until the second taxable year.
 



 
5

--------------------------------------------------------------------------------

 



2.7. Section 409A.  It is intended that payments and benefits under this Plan
not subject Eligible Employees to taxation under Section 409A of the Code and,
accordingly, this Plan shall be interpreted and administered to be in compliance
therewith. Notwithstanding anything to the contrary, no portion of the benefits
or payments to be made under the Plan will be payable until the applicable
Eligible Employee has a “separation from service” from the Company within the
meaning of Section 409A.  In addition, to the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Code to payments and benefits due to the Eligible Employee upon or following
his “separation from service”, then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments and benefits that are otherwise due within six months
following the Eligible Employee’s “separation from service” will be deferred
without interest and paid to the Eligible Employee in a lump sum immediately
following that six month period (or upon the Eligible Employee’s death, if
earlier). For purposes of the application of Section 409A, each payment in a
series of payments pursuant to the Plan will be deemed a separate
payment.  Notwithstanding anything herein to the contrary or otherwise, except
to the extent any expense, reimbursement or in-kind benefit provided to an
Eligible Employee does not constitute a “deferral of compensation” within the
meaning of Section 409A, (i) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Eligible Employee during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Eligible Employee in any other calendar year, (ii) the
reimbursements for expenses for which the Eligible Employee is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred and
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit.
 
2.8. Nonduplication; Coordination with Other Arrangements.  This Plan shall not
be deemed to impair any rights of an Eligible Employee pursuant to any other
agreement, plan or arrangement with the Company or an Affiliate (an “Alternative
Arrangement”); provided however that the compensation and benefits provided
under this Plan shall be coordinated with similar compensation and benefits
provided under other Company-sponsored plans and individual agreements with
Eligible Employees so as to avoid the duplication of any such compensation and
benefits.  For the avoidance of doubt, in the event that an Eligible Employee is
party to an Alternative Arrangement which provides one or more of the types of
payments and benefits provided under Sections 2.3 and 2.4 of this Plan, upon a
termination of employment giving rise to such payments or benefits, the Eligible
Employee shall be entitled to the payment or benefit pursuant to either the Plan
or the Alternative Arrangement, whichever provides the more favorable payment or
benefit to the Eligible Employee, as determined on a per-payment or per-benefit
basis, as applicable.  For avoidance of doubt, an Eligible Employee will not be
entitled to a payment or benefit under both the Plan and an Alternative
Arrangement.
 

 
 
6

--------------------------------------------------------------------------------

 



SECTION 3.  
PLAN ADMINISTRATION.

 
3.1. The Plan Administrator shall administer the Plan and may interpret the
Plan, prescribe, amend and rescind rules and regulations under the Plan and make
all other determinations necessary or advisable for the administration of the
Plan, subject to all of the provisions of the Plan.  All decisions made by the
Plan Administrator pursuant to the Plan shall be made in its sole and absolute
discretion and shall be final and binding on the Eligible Employees and the
Company.
 
3.2. The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.
 
3.3. The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan.  The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan.  Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan.  All reasonable expenses thereof
shall be borne by the Company.
 
SECTION 4.  
EXCISE TAX.

 
4.1. Excise Tax Treatment.  Unless a more favorable treatment is otherwise
provided in an individual agreement with an Eligible Employee, in the event it
shall be determined that any payment or benefit whether paid or payable pursuant
to the terms of this Plan or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement (collectively, a “Payment”), to
or for the benefit of an Eligible Employee, would be subject to the excise tax
imposed by Section 4999 of the Code, or any successor provision thereto, or any
similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”), then
the aggregate amount of Payments payable to the Eligible Employee shall be
reduced to the Safe Harbor Amount, with such reduction being applied first to
the cash payments under Section 2.3 and second to the vesting provided for in
Section 2.4; provided however that such reduction shall not be effected in the
event that the net amount of Payments received or receivable by the Eligible
Employee, after giving effect to the imposition of the Excise Tax (and all other
applicable taxes) exceeds the net amount of such Payments received or receivable
by the Eligible Employee after giving effect to the reduction.
 
4.2. Measurement.  The determination of whether a Payment will result in an
Excise Tax, and whether the reduction described in Section 4.1 is applicable,
shall be made by an independent auditor (the “Auditor”) selected by the Plan
Administrator.  The Auditor shall be a nationally recognized United States
public accounting firm which has not, during the two years preceding the date of
its selection, acted in any way on behalf of the Company or any Affiliate
thereof.  All fees and expenses of the Auditor shall be borne solely by the
Company.  Any determination by the Auditor shall be binding upon the Company and
the Eligible Employee.
 



 
7

--------------------------------------------------------------------------------

 



SECTION 5.  
PLAN MODIFICATION OR TERMINATION.

 
The Plan may be terminated or amended by the Board at any time; provided,
however, that during the applicable Change in Control Protection Period, (a) the
Plan may not be terminated and (b) the Plan may not be amended if such amendment
would in any manner be adverse to the interests of any Eligible Employee.  For
the avoidance of doubt, (a) any action taken by the Company or the Plan
Administrator following the occurrence of a Change in Control to cause an
Eligible Employee to no longer be designated as a Tier I Employee, Tier II
Employee or Tier III Employee, as the case may be, or to decrease the benefits
for which an Eligible Employee is eligible, and (b) any amendment to this
Section 5 following the occurrence of a Change in Control shall be treated as an
amendment to the Plan which is adverse to the interests of any Eligible
Employee.
 
SECTION 6.  
GENERAL PROVISIONS.

 
6.1. Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Employee under the Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Employee.  When a
payment is due under this Plan to a severed employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.
 
6.2. Neither the establishment of the Plan, nor any modification thereof, nor
the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Employee, or any person whomsoever,
the right to be retained in the service of the Company or any subsidiary
thereof, and all Eligible Employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.
 
6.3. If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.
 
6.4. This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee and any successor to the Company.  If a severed employee shall
die while any amount would still be payable to such severed employee hereunder
if the severed employee had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the executor, personal representative or administrators of the severed
employee’s estate.
 
6.5. The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.
 



 
8

--------------------------------------------------------------------------------

 



6.6. The Plan shall not be required to be funded. However, the Company may
decide to use a “rabbi trust” to anticipate its potential Plan
liabilities.  Regardless of whether the Plan is funded, no Eligible Employee
shall have any right to, or interest in, any assets of any Company which may be
applied by the Company to the payment of benefits or other rights under this
Plan.
 
6.7. Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.
 
6.8. This Plan shall be construed and enforced according to the laws of the
State of Delaware, to the extent not preempted by federal law.
 
6.9. All benefits hereunder shall be reduced by applicable withholding and shall
be subject to applicable tax reporting, as determined by the Plan Administrator.
 
6.10. The Plan is intended to be a “severance pay arrangement” within the
meaning of Section 3(2)(B)(i) of ERISA and is intended to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations § 2510.3-2(b).  To the extent that, with respect to any Eligible
Employee, the Plan does not meet the requirements of  being a “severance pay
plan”, then, solely with respect to that Eligible Employee or Former Employee,
the Plan shall constitute an unfunded “top-hat” plan as described in Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA.
 
SECTION 7.  
CLAIMS; APPEALS.

 
7.1. Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing, as follows:
 
Plan Administrator
c/o Kenexa Corporation
650 East Swedesford Road,
Second Floor
Wayne, PA 19087


7.2. Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial.  The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.
 



 
9

--------------------------------------------------------------------------------

 



This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application.  If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day
period.  This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render his or her decision on the application.  If written notice of
denial of the application for benefits is not furnished within the specified
time, the application shall be deemed to be denied.  The applicant will then be
permitted to appeal the denial in accordance with the Review Procedure described
below.
 
7.3. Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied).  The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim.  A request for a review shall be in
writing and shall be addressed to the Plan Administrator at the address
specified in Section 7.1.  A request for review must set forth all of the
grounds on which it is based, all facts in support of the request and any other
matters that the applicant feels are pertinent.  The Plan Administrator may
require the applicant to submit additional facts, documents or other material as
he or she may find necessary or appropriate in making his or her review.
 
7.4. Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60)-day period.  The Plan Administrator will give
prompt, written notice of his or her decision to the applicant.  In the event
that the Plan Administrator confirms the denial of the application for benefits
in whole or in part, the notice will outline, in a manner calculated to be
understood by the applicant, the specific Plan provisions upon which the
decision is based.
 
7.5. Rules and Procedures.  The Plan Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.
 
7.6. Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the claimant (a) has submitted a written application for benefits
in accordance with the procedures described by Section 7.1 above, (b) has been
notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (c) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 7.3 above and (d) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 7.4 above).
 



 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Tier I Employees
 
Chief Executive Officer; President & Chief Operating Officer
 
Change in Control Protection Period- the period commencing upon a Change in
Control and ending twenty-four (24) months following the date of such Change in
Control.
 
Severance Amount- 1.75 times the sum of (i) the Eligible Employee’s annual rate
of base salary (at the rate in effect immediately prior to the Change in Control
or immediately prior to the Severance Date, whichever is higher) plus (ii) the
Eligible Employee’s target bonus opportunity for the fiscal year in which the
Severance Date occurs.
 
Tier II Employees
 
Chief Financial Officer; Chief Knowledge Officer; VP, Business Development
 
Change in Control Protection Period- the period commencing upon a Change in
Control and ending twelve (12) months following the date of such Change in
Control.
 
Severance Amount- 1.00 times the sum of (i) the Eligible Employee’s annual rate
of base salary (at the rate in effect immediately prior to the Change in Control
or immediately prior to the Severance Date, whichever is higher) plus (ii) the
Eligible Employee’s target bonus opportunity for the fiscal year in which the
Severance Date occurs.
 
Tier III Employees
 
[To be determined from time to time.]
 

A-1


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF PARTICIPATION AGREEMENT
 
This PARTICIPATION AGREEMENT (this “Agreement”) is given on this [__] day of
[_______], 20[__] by and between Kenexa Corporation, a Pennsylvania corporation
(the “Company”), and [______________________] (the “Executive”).
 
WHEREAS, pursuant to the Kenexa Corporation Change in Control Severance Plan
(the “Change in Control Plan”), the Executive is eligible to receive certain
amounts and benefits, subject to his execution and non-revocation of this
Agreement.
 
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the Executive agrees
as follows:
 
I. Restrictive Covenants. In consideration for the compensation and benefits the
Executive is eligible to receive pursuant to Sections 2.3 and 2.4  of the Change
in Control Plan, the Executive agrees to be bound by the provisions of this
Section I (the “Restrictive Covenants”).  These Restrictive Covenants will apply
without regard to whether any termination or cessation of the Executive’s
employment is initiated by the Company or the Executive, and without regard to
the reason for that termination or cessation.  All terms used but not defined
herein shall have the meanings ascribed to such terms in the Change in Control
Plan.
 
A. Covenant Not To Compete.  The Executive covenants that, during his employment
by the Company and for a period of [12 months] following immediately thereafter
(the “Restricted Period”), the Executive will not (except in his capacity as an
employee or director of the Company) do any of the following, directly or
indirectly:
 
1. engage or participate in any Competing Business (as defined below) in the
United States;
 
2. become interested in (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent or consultant) any person, firm, corporation,
association or other entity engaged in a Competing Business.  Notwithstanding
the foregoing, the Executive may hold up to 2% of the outstanding securities of
any class of any publicly-traded securities of any company;
 
3. influence or attempt to influence any employee, consultant, supplier,
licensor, licensee, contractor, agent, strategic partner, distributor, customer
or other person to terminate or modify any written or oral agreement,
arrangement or course of dealing with the Company or any of its Affiliates; or
 
4. solicit the employment or services of any person who at the time is employed
by or a consultant to the Company or any of its Affiliates.
 

B-1


 
 

--------------------------------------------------------------------------------

 



B.  “Competing Business” means any individual, business, firm, company,
partnership, joint venture, organization, or other entity that develops, offers,
sells or markets human resources software or services, or provides such other
products or services that the Company or any of its Affiliates offers, sells or
markets during the period of the Executive’s employment with the Company or is
in the process of developing at the time such employment terminates, anywhere in
the world in which the Company or any of its Affiliates offers its products or
services.
 
C. Remedies and Enforcement Upon Breach.
 
1. Specific Enforcement. The Executive acknowledges that any breach by him,
willfully or otherwise, of the Restrictive Covenants will cause continuing and
irreparable injury to the Company or its Affiliates for which monetary damages
would not be an adequate remedy.  The Executive shall not, in any action or
proceeding to enforce any of the provisions of this Agreement, assert the claim
or defense that such an adequate remedy at law exists.  In the event of any such
breach or threatened breach by the Executive of any of the Restrictive
Covenants, the Company or its Affiliates, as applicable, shall be entitled to
injunctive or other similar equitable relief in any court, without any
requirement that a bond or other security be posted, and this Agreement shall
not in any way limit remedies of law or in equity otherwise available to the
Company and its Affiliates.
 
2. Judicial Modification.  If any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of such provision, such court shall have the power to modify
such provision and, in its modified form, such provision shall then be
enforceable.
 
3. Accounting.  If the Executive breaches any of the Restrictive Covenants, the
Company or its Affiliates, as applicable, will have the right and remedy to
require the Executive to account for and pay over to the Company or its
Affiliates, as applicable, all compensation, profits, monies, accruals,
increments or other benefits derived or received by the Executive as the result
of such breach.  This right and remedy will be in addition to, and not in lieu
of, any other rights and remedies available to the Company and its Affiliates
under law or in equity.
 
4. Enforceability.  If any court holds the Restrictive Covenants unenforceable
by reason of their breadth or scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the right of
the Company and its Affiliates to the relief provided above in the courts of any
other jurisdiction within the geographic scope of such Restrictive Covenants.
 
5. Disclosure of Restrictive Covenants.  The Executive agrees to disclose the
existence and terms of the Restrictive Covenants to any employer that the
Executive may work for during the Restricted Period.
 
6. Extension of Restricted Period.  If the Executive breaches Section I.A in any
respect, the restrictions contained in that section will be extended for a
period equal to the period that the Executive was in breach.
 
II. Representations and Warranties.  The Executive represents and warrants, and
gives the Company and its Affiliates assurance that: (i) he has read and
understood all of the terms of this Agreement; (ii) the duration and geographic
scope of this Agreement are reasonable and necessary to protect the Company’s
and its Affiliates’ business relationships, trade secrets, proprietary
information and other legitimate business interests; (iii) he recognizes that
the Company would not provide him any benefits under the Change in Control Plan
unless he agrees to be bound by the provisions of this Agreement; (v) he has had
a full and reasonable opportunity to consider the terms of this Agreement and to
consult with counsel and any other person of his choosing before signing this
Agreement; (vi) he has not relied on any agreements or representations, express
or implied, that are not set forth expressly in this Agreement and the Change in
Control Plan; and (vii) he has signed this Agreement knowingly and voluntarily.
 
III. Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania without regard to the conflict of law principles of
any jurisdiction. Any legal proceeding arising out of or relating to this
Agreement will be instituted in a state or federal court in the Commonwealth of
Pennsylvania, and the Executive hereby consents to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) that he may have
to personal jurisdiction, the laying of venue of any such proceeding and any
claim or defense of inconvenient forum.
 
IN WITNESS WHEREOF, the Executive has executed this Agreement on the date first
above written.
 

 
 
[INSERT NAME OF EXECUTIVE]








B-2


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF RELEASE OF CLAIMS
 
This RELEASE OF CLAIMS (this “Release”) is given on this [__] day of [_______],
20[__] by [__________________] (the “Executive”).
 
WHEREAS, the Executive’s employment with Kenexa Corporation, a Pennsylvania
corporation (the “Company”), has terminated; and
 
WHEREAS, pursuant to the Kenexa Corporation Change in Control Severance Plan
(the “Change in Control Plan”), the Company has agreed to pay the Executive
certain amounts subject to his execution of this Release.  All terms used but
not defined herein shall have the meanings ascribed to such terms in the Change
in Control Plan.
 
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the Executive agrees
as follows:
 
SECTION 1. Consideration.  The Executive acknowledges that: (i) the payments set
forth in Section 2.4 of the Change in Control Plan constitute full settlement of
all his rights under the Change in Control Plan, (ii) he has no entitlement
under any other severance or similar arrangement maintained by the Company or
any of its Affiliates, and (iii) except as otherwise provided specifically in
this Release, the Company does not and will not have any other liability or
obligation to the Executive by reason of the cessation of his employment.  The
Executive further acknowledges that, in the absence of his execution of this
Release, the payments specified in Section 2.3 of the Change in Control Plan
would not otherwise be due to him.
 
SECTION 2. Executive’s Release.  The Executive on his own behalf and together
with his heirs, assigns, executors, agents and representatives hereby generally
releases and discharges the Company and its predecessors, successors (by merger
or otherwise), parents, subsidiaries, Affiliates and assigns, together with each
and every of their present, past and future officers, managers, directors,
shareholders, members, general partners, limited partners, employees and agents
and the heirs and executors of same (herein collectively referred to as the
“Releasees”) from any and all suits, causes of action, complaints, obligations,
demands, common law or statutory claims of any kind, whether in law or in
equity, direct or indirect, known or unknown (hereinafter “Claims”), which the
Executive ever had or now has against the Releasees, or any one of them arising
out of or relating to his employment with the Company occurring up to and
including the date of the this Release.  This Release specifically includes, but
is not limited to:
 
2.1. any and all Claims for wages and benefits including, without limitation,
salary, stock options, stock, royalties, license fees, health and welfare
benefits, severance pay, vacation pay, and bonuses;
 
2.2. any and all Claims for wrongful discharge, breach of contract, whether
express or implied, and Claims for breach of implied covenants of good faith and
fair dealing;
 

C-1


 
 

--------------------------------------------------------------------------------

 



2.3. any and all Claims for alleged employment discrimination on the basis of
race, color, religion, sex, age, national origin, sexual orientation, veteran
status, disability and/or handicap, in violation of any federal, state or local
statute, ordinance, judicial precedent or executive order, including but not
limited to claims for discrimination under the following statutes: Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.; the Civil Rights Act of
1866, 42 U.S.C. §1981; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act, as amended, 29 U.S.C. §621 et seq.; the Older Workers Benefit
Protection Act 29 U.S.C. §§ 623, 626 and 630; the Rehabilitation Act of 1972, as
amended, 29 U.S.C. §701 et seq.; the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. §2601, et
seq.; the Fair Labor Standards Act, as amended, 29 U.S.C. §201, et seq.; the
Fair Credit Reporting Act, as amended, 15 U.S.C. §1681, et seq.;  and the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1000, et
seq. (“ERISA”) or any comparable state statute or local ordinance;
 
2.4. any and all Claims under any federal or state statute relating to employee
benefits or pensions;
 
2.5. any and all Claims in tort, including but not limited to, any Claims for
assault, battery, misrepresentation, defamation, interference with contract or
prospective economic advantage, intentional or negligent infliction of emotional
distress, duress, loss of consortium, invasion of privacy and negligence; and
 
2.6. any and all Claims for attorneys’ fees and costs.
 
The Executive expressly represents that he has not filed a lawsuit or initiated
any other administrative proceeding against any Releasee.  The Executive further
promises not to initiate a lawsuit or to bring any other Claim against any
Releasee arising out of or in any way related to the Executive’s employment by
the Company or the termination of that employment.  This Release will not
prevent the Executive from filing a charge with the Equal Employment Opportunity
Commission (or similar state agency) or participating in any investigation
conducted by the Equal Employment Opportunity Commission (or similar state
agency); provided, however, that any claims by the Executive for personal relief
in connection with such a charge or investigation (such as reinstatement or
monetary damages) would be barred.
 
SECTION 3. Acknowledgment.  The Executive understands that the release of Claims
contained in this Release extends to all of the aforementioned Claims and
potential Claims which arose on or before the date of this Release, whether now
known or unknown, suspected or unsuspected, and that this constitutes an
essential term of this Release.  The Executive further understands and
acknowledges the significance and consequences of this Release and of each
specific release and waiver, and expressly consents that this Release shall be
given full force and effect to each and all of its express terms and provisions,
including those relating to unknown and uncompensated Claims, if any, as well as
those relating to any other Claims specified herein.  The Executive hereby
waives any right or Claim that the Executive may have to employment,
reinstatement or re-employment with the Company.
 

C-2


 
 

--------------------------------------------------------------------------------

 

 
SECTION 4. Remedies.  All remedies at law or in equity shall be available to the
Releasees for the enforcement of this Release.  This Release may be pleaded as a
full bar to the enforcement of any Claim that the Executive may assert against
the Releasees.
 
SECTION 5. No Admission of Liability.  This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Executive.  There have been
no such violations, and the Executive acknowledges that the Company specifically
denies any such violations.
 
SECTION 6. Severability.  If any term or provision of this Release shall be held
to be invalid or unenforceable for any reason, then such term or provision shall
be ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms or provisions hereof, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.
 
SECTION 7. Advice of Counsel; Revocation Period.  The Executive is hereby
advised to seek the advice of counsel prior to signing this Release.  The
Executive hereby acknowledges that the Executive is acting of his own free will,
that he has been afforded a reasonable time to read and review the terms of this
Release, and that he is voluntarily executing this Release with full knowledge
of its provisions and effects.  The Executive further acknowledges that he has
been given at least [FORTY-FIVE (45)] days within which to consider this Release
and that he has SEVEN (7) days following his execution of this Release to revoke
his acceptance, with this Release not becoming effective until the 7-day
revocation period has expired.  If the Executive elects to revoke his acceptance
of this Release, this Release shall not become effective and the Executive must
provide written notice of such revocation by certified mail (postmarked no later
than seven days after the date the Executive accepted this Release) to:
 
Kenexa Corporation
650 East Swedesford Road, 2nd Floor
Wayne, PA 19087
Attn: General Counsel
 
SECTION 8. Representations and Warranties.  The Executive represents and
warrants that he has not assigned any claim that he purports to release
hereunder and that he has the full power and authority to enter into this
Release and bind each of the persons and entities that the Executive purports to
bind.
 
SECTION 9. Governing Law.  This Release shall be governed by the laws of the
Commonwealth of Pennsylvania without regard to the conflict of law principles of
any jurisdiction. Any legal proceeding arising out of or relating to this
Release will be instituted in a state or federal court in the Commonwealth of
Pennsylvania, and the Executive hereby consents to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) that he may have
to personal jurisdiction, the laying of venue of any such proceeding and any
claim or defense of inconvenient forum.
 
 
IN WITNESS WHEREOF, the Executive has executed this Release on the date first
above written.
 

 
 
[INSERT NAME OF EXECUTIVE]

 
 
 
 
 
C-3




 
